Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicants’ election, without traverse of Group I (claims 1-11) in the reply, filed on 11/15/2021 is acknowledged. Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “solids delivery”, “solids support” and “solids supports” across the claim list should be “solid delivery”, “solid support” and “solid supports”.
(2) The “wherein the one or more solids supports is a tray” of Claim 4 should be Either “wherein each solid support is a tray” OR “wherein the one or more solid supports are one or more trays”. Further in either case, it intrinsically defines the same scope of the Claim 7, thus it is also objected due to the duplication of Clam, thus one of them must be canceled.
(3) The “sublimation solid” across the claim list should be “sublimated solid”. 
(4) The “one or more sensor port” across the claim list should be “one or more sensor ports”.
sensors”.
(6) The “wherein the one or more level sensors each are a reed switch sensor comprising a magnetic disc” of Claim 3 should be “wherein the one or more level sensors, each is a reed switch sensor comprising a magnetic disc”.
(7) The “wherein the one or more level sensor port is one or more level sensor ports, and the one or more level sensor ports are all distributed…” of Claims 9-10 would have a better form, if amended to be “wherein the one or more level sensor ports are a plurality of level sensor ports, and the plurality of level sensor ports are all distributed…”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For the purpose of examination, it will be examined inclusive of “further comprising one or more vent tubes configured to convey vapor upwards from the at least one of the one or more solids supports”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregg et al. (US 20050006799, hereafter ‘799).
Regarding to Claim 1, ‘799 teaches:

A container 300 and a lid 306 (Fig. 3, [0140], the claimed “, comprising: an ampoule body and a lid defining an interior space”);
A plurality of holders 310, 320, 330, 340, 350, and 360 ([0059]), and any suitable number of one or more holders may be used for one or more embodiments to help support material in an interior region of a container ([0065], the claimed “the interior space containing one or more solids support, each solids support configured to support a quantity of a sublimation solid”);
An outlet coupling 392 ([0140], the claimed “a vapor outlet port”);
Any suitable level sensor may be used to help identify when a holder or a bottom surface of an interior region is empty or near empty of material to be vaporized in any suitable manner ([0158]), and , note when a level sensor is used, it is well-known that the lid has a port such that the sensor extends through the port, for instance, see [0084] of US 20080179767, hereafter ‘767, cited in IDS, and also see ‘767 cited below, thus the lid of ‘799 intrinsically has a port for the sensor, the claimed “one or more level sensor port; and one or more level sensor, each of the one or more level sensors extending through the one or more level sensor port into the interior space, wherein each of the one or more level sensors measures the quantity of the sublimation solid in each solids support”).

Regarding to Claim 2,


Regarding to Claims 4 and 7,
‘799 teaches A plurality of holders 310, 320, 330, 340, 350, and 360 ([0059]), and any suitable number of one or more holders may be used for one or more embodiments to help support material in an interior region of a container ([0065], the claimed “wherein the one or more solids supports is a tray” of Claim 4, and “wherein the one or more solids supports are one or more trays” of Claim 7).

Regarding to Claim 5,
‘799 teaches holder 620 may define a support surface 621 and have a sidewall 622 along the perimeter of support surface 621, a sidewall 625 along the perimeter of an opening through which a tube for gas introduction may extend, and a plurality of walls, such as walls 627 and 628 for example, that extend between sidewall 622 and sidewall 625 to partition support surface 621 into multiple regions over which material to be vaporized may be placed or formed (Fig. 6, [0120], the claimed “wherein the one or more solids supports are one or more spaces in a tray defined by one or more dividers”).

Regarding to Claim 6,


Regarding to Claim 8,
‘799 teaches an inlet coupling 391 may be coupled to tube 305 to help regulate the introduction of gas into container 300 ([0140]), and a carrier gas is introduced into the container ([0156], the claimed “further comprising a carrier gas inlet”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘799 in view of Siegele et al. (US 20020038676, hereafter ‘676).
Regarding to Claim 3,
‘799 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 3: wherein the one or more level sensors each are a reed switch sensor comprising a magnetic disc, and a rod, wherein the rod includes one or more reed switches and the magnetic disc rests on a surface of the quantity of sublimation solid measured by the level sensor.

‘676 is analogous art in the field of chemical delivery system (abstract). ‘676 teaches a bulk container 20 is provided with a metallic level sensor assembly 21 including a metallic level sensor 39 preferably comprised of a two pole reed switch 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a reed switch sensor, as the level sensor of ‘799, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Regarding to Claims 9-10,
‘799 teaches the container may have one or more sight glasses through which one or more optical and/or infrared sensors may direct radiation into the container and/or detect radiation from the container to help identify when a holder or a bottom surface of an interior region is empty or near empty of material to be vaporized ([0159]), herein, emphasized again, ‘799 clearly teaches plurality of sensors, thus use of plurality of other type sensors, such as the reed switch sensor, ultrasonic sensor, capacitance sensor, or radar sensor is also obvious, and as a result, when the plurality of level sensors are used, the container also inherently has plurality of sensor ports on the container, as a result, the plural sensor ports clearly has at least one arrangement form.  except the “along one straight line”, and “wherein the one or more level sensor port is one or more level sensor ports, and the one or more level sensor ports are all distributed such that the one or more level sensor ports” of Claim 10, except the “do not form one straight line”.

Regarding to the undisclosed features of Claims 9-10;
Unless ‘899 specifically discloses the straight arrangement form, a person of ordinary skill in the art would have obviously considered that all other arrangements of the plurality of sensor ports clearly belongs to at least the “not straight form”, because all the arrangements excluding the “straight form” intrinsically belongs to the “not a straight form”. This clearly teaches the undisclosed feature of the Claim 10.
Still furthermore, modifying the “not straight form” into the “straight form” is also an obvious matter, because selecting the rest option from the two options including the “straight form” or “not straight form”, after the first selection, does not require a higher skill beyond an ordinary skill. Further, MPEP clearly guides rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04. This clearly teaches the undisclosed feature of the Claim 9.

Regarding to Claim 11,
‘799 teaches any suitable level sensor may be used to help identify when a holder or a bottom surface of an interior region is empty or near empty of material to be 
Herein, because action of the signal receiving and action of determining the empty or near empty of materials are controlled by a controller, which includes an automatic controller by a computer or manual controller by an operator, it is obvious that the controller would have commended an action of replacing or refilling the container based on the signal (this clearly reads into the claimed “further comprising a controller configured to: receive a level signal from each of the one or more level sensors; and determine whether the solids delivery ampoule is to be replaced based on the level signals received from each of the one or more level sensors”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AIDEN LEE/           Primary Examiner, Art Unit 1718